 Case 1:21-cv-00672-HYJ-PJG ECF No. 7, PageID.24 Filed 08/23/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

DEMARCUS WADE,
                       Plaintiff,                      Case No. 1:21-cv-672

v.                                                     Hon. Hala Y. Jarbou

UNKNOWN RIKER,
                       Defendant.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

       Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Lakeland Correctional Facility (LCF) in Coldwater, Branch County, Michigan.
 Case 1:21-cv-00672-HYJ-PJG ECF No. 7, PageID.25 Filed 08/23/21 Page 2 of 8




The events about which he complains occurred at that facility. Plaintiff sues LCF Correctional

Officer Unknown Riker.

               Plaintiff’s factual allegations are contained in a single paragraph:

       At Lakeland Corr. Fac., on 4-23-2021 – While taking a shower in F2 (unit) East
       bathroom, last shower – I heard some one ask, is some one in the shower, I didn’t
       think to respond because there are 3 showers and apparently from the clothing
       hanging from the rod and my height seen through the transparent top and bottom
       portions of the shower curtain clearly my shower was occupied. [W]ith in seconds
       a hand with a purple glove reached into my shower stall at waist level and made
       contact with my penis (a gentle stroke)[.] I jumped back yelled What the fuck are
       you doing. I saw through the curtain that Officer Riker was the one who reached
       into my shower. He was accompanied by officers Whinchell and Pearson. There
       was also an inmate . . . present during the assault.

(Compl., ECF No. 1, PageID.3.) Plaintiff broadly alleges that Defendant Riker has been the

subject of other similar grievances in different units of the prison.

               Plaintiff seeks immediate release from prison, together with compensatory

damages.

       Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at


                                                   2
 Case 1:21-cv-00672-HYJ-PJG ECF No. 7, PageID.26 Filed 08/23/21 Page 3 of 8




679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

          Request for Release

                Plaintiff seeks release from prison as a remedy for Defendant Riker’s alleged

conduct. A request for release from prison constitutes a challenge to the fact or duration of

confinement, which should be brought as a petition for habeas corpus; it is not the proper subject

of a civil rights action brought pursuant to § 1983. See Preiser v. Rodriguez, 411 U.S. 475, 484

(1973) (the essence of habeas corpus is an attack by a person in custody upon the legality of that

custody and the traditional function of the writ is to secure release from illegal custody). Therefore,

to the extent that Plaintiff’s complaint challenges the fact or duration of his incarceration, it must

be dismissed. See Adams v. Morris, 90 F. App’x 856, 858 (6th Cir. 2004) (dismissal is appropriate
                                                    3
 Case 1:21-cv-00672-HYJ-PJG ECF No. 7, PageID.27 Filed 08/23/21 Page 4 of 8




where § 1983 action seeks equitable relief and challenges fact or duration of confinement); see

also Moore v. Pemberton, 110 F.3d 22, 23–24 (7th Cir. 1997) (reasons for not construing a § 1983

action as one seeking habeas relief include (1) potential application of Heck v. Humphrey, 512

U.S. 477 (1994), (2) differing defendants, (3) differing standards of § 1915(a)(3) and § 2253(c),

(4) differing fee requirements, (5) potential application of second or successive petition doctrine

or three-strikes rules of § 1915(g)).

       Eighth Amendment

               Plaintiff alleges that Defendant Riker, by reaching his hand through the shower

curtain, sexually assaulted Plaintiff in violation of the Eighth Amendment. He seeks compensatory

damages.

               The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous,” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345–

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600–01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954. As a

consequence, “extreme deprivations are required to make out a conditions-of-confinement claim.”

Id.
                                                 4
 Case 1:21-cv-00672-HYJ-PJG ECF No. 7, PageID.28 Filed 08/23/21 Page 5 of 8




               In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479–80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims)). The deliberate-

indifference standard includes both objective and subjective components. Farmer, 511 U.S. at

834; Helling, 509 U.S. at 35–37. To satisfy the objective prong, an inmate must show “that he is

incarcerated under conditions posing a substantial risk of serious harm.” Farmer, 511 U.S. at 834.

Under the subjective prong, an official must “know[] of and disregard[] an excessive risk to inmate

health or safety.” Id. at 837. “[I]t is enough that the official acted or failed to act despite his

knowledge of a substantial risk of serious harm.” Id. at 842. “It is, indeed, fair to say that acting

or failing to act with deliberate indifference to a substantial risk of serious harm to a prisoner is

the equivalent of recklessly disregarding that risk.” Id. at 836. “[P]rison officials who actually

knew of a substantial risk to inmate health or safety may be found free from liability if they

responded reasonably to the risk, even if the harm ultimately was not averted.” Id. at 844.

               “Federal courts have long held that sexual abuse is sufficiently serious to violate

the Eighth Amendment. . . . This is true whether the sexual abuse is perpetrated by other inmates

or by guards.” Rafferty v. Trumbull Cnty., 915 F.3d 1087, 1095 (6th Cir. 2019) (citing Farmer,

511 U.S. at 848–49 (discussing inmate abuse); Bishop v. Hackel, 636 F.3d 757, 761 (6th Cir. 2011)

(same); Washington v. Hively, 695 F.3d 641, 642 (7th Cir. 2012) (abuse by guards). “[B]ecause

the sexual harassment or abuse of an inmate by a corrections officer can never serve a legitimate

penological purpose and may well result in severe physical and psychological harm, such abuse



                                                   5
 Case 1:21-cv-00672-HYJ-PJG ECF No. 7, PageID.29 Filed 08/23/21 Page 6 of 8




can, in certain circumstances, constitute the ‘unnecessary and wanton infliction of pain’” forbidden

by the Eighth Amendment. Freitas v. Ault, 109 F.3d 1335, 1338 (8th Cir. 1997) (quoted cases

omitted), cited in Rafferty, 915 F.3d at 1095. “To prevail on a constitutional claim of sexual

harassment, an inmate must . . . prove, as an objective matter, that the alleged abuse or harassment

caused ‘pain’ and, as a subjective matter, that the officer in question acted with a sufficiently

culpable state of mind.” Freitas, 109 F.3d at 1338 (citing Hudson v. McMillian, 503 U.S. 1, 8

(1992)).

               In numerous cases, however, the Sixth Circuit has held that “isolated, brief, and not

severe” instances of sexual harassment, without more, do not give rise to Eighth Amendment

violations. Jackson v. Madery, 158 F. App’x 656, 662 (6th Cir. 2005) (finding that harassing

comments, even coupled with one minor instance of sexualized touching during a search, fall short

of an Eighth Amendment violation), abrogated in other part by Maben v. Thelen, 887 F.3d 252

(6th Cir. 2018); Violett v. Reynolds, 76 F. App’x 24, 27 (6th Cir. 2003) (an offer of sexual favors

is not sufficient to state Eighth Amendment claim); Johnson v. Ward, No. 99-1596, 2000 WL

659354, at *1 (6th Cir. May 11, 2000) (“Johnson’s allegation that Ward made an offensive sexual

remark to him does not rise to the level of a constitutional violation [as such is merely verbal

abuse].”). Other courts have agreed. See, e.g., Davis v. Goord, 320 F.3d 346, 353 (2d Cir. 2003);

Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir. 1996); Purcell v. Coughlin, 790 F.2d 263, 265 (2d

Cir. 1986).

               The circumstances alleged in Plaintiff’s complaint fall short of the sort of wanton

conduct prohibited by the Eighth Amendment. Plaintiff alleges only that, after asking if someone

was in the shower, Defendant Riker, accompanied by at least three other persons, reached through

the shower curtain and happened to touch Plaintiff’s penis. The allegations, accepted as true,



                                                 6
 Case 1:21-cv-00672-HYJ-PJG ECF No. 7, PageID.30 Filed 08/23/21 Page 7 of 8




constitute the sort of isolated and brief touching that fails to rise to the level of objectively serious

conduct required by the deliberate-indifference standard. Jackson, 158 F. App’x at 662. “Routine

discomfort is ‘part of the penalty that criminal offenders pay for their offenses against society.’”

Hudson v. McMillian, 503 U.S. 1, 9 (1992) (quoting Rhodes, 452 U.S. at 347). Moreover,

Plaintiff’s allegations fall well short of establishing that Defendant Riker engaged in intentional

sexualized conduct that that would meet the subjective prong of the test. At best, Plaintiff’s

allegations demonstrate that Riker was negligent in reaching into the shower, particularly after

Plaintiff admittedly failed to answer a question about who was in the shower. Allegations of

negligence fall short of the deliberate indifference required to state an Eighth Amendment claim.

See Farmer, 511 U.S. at 835 (holding that an Eighth Amendment violation requires a “state of

mind more blameworthy than negligence”).

                For both reasons, Plaintiff fails to state an Eighth Amendment claim.

                                              Conclusion

                Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Although the

Court concludes that Plaintiff’s claims are properly dismissed, the Court does not conclude that

any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369 U.S.

438, 445 (1962). Accordingly, the Court does not certify that an appeal would not be taken in

good faith. Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate filing

fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from



                                                    7
 Case 1:21-cv-00672-HYJ-PJG ECF No. 7, PageID.31 Filed 08/23/21 Page 8 of 8




proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

                This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:     August 23, 2021                             /s/ Hala Y. Jarbou
                                                      HALA Y. JARBOU
                                                      UNITED STATES DISTRICT JUDGE




                                                  8
